Order entered March 8, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01476-CR

                      MITCHELL LEE WILLIAMSON, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 397th Judicial District Court
                                Grayson County, Texas
                            Trial Court Cause No. 068084

                                        ORDER
      Before the Court is appellant’s March 7, 2019 motion for extension of time to file his

brief. We GRANT the motion and ORDER appellant’s brief filed on or before May 7, 2019.


                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE